              Case 2:19-cv-01175-MJP Document 3 Filed 07/29/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9
      TRAVELERS PROPERTY CASUALTY                    No. 2:19-cv-1175-MJP
10    COMPANY OF AMERICA, a foreign
      insurance company,                             TRAVELERS PROPERTY
11                                                   CASUALTY COMPANY OF
                           Plaintiffs,
                                                     AMERICA’S CORPORATE
12                  v.                               DISCLOSURE STATEMENT

13    RUBENSTEIN’S CONTRACT CARPET,
      LLC, a Washington Limited Liability
14    Corporation; NORTH AMERICAN
      TERRAZZO, INC., a Washington
15    Corporation,

16                         Defendants.

17
            Pursuant to Fed. R. Civ. P. 7.1 Plaintiffs Travelers Property Casualty Insurance
18
     Company of America submits this Corporate Disclosure Statement.
19
                          CORPORATE DISCLOSURE STATEMENT
20
            Travelers Property Casualty Company of America is 100% owned by The Phoenix
21
     Insurance Company, which is 100% owned by The Travelers Indemnity Company, which is
22
     100% owned by Travelers Insurance Group Holdings, Inc., which is 100% owned by Travelers
23
     Property Casualty Corp., which is 100% owned by The Travelers Companies, Inc.            The
24
     CORPORATE DISCLOSURE STATEMENT – 1                          LETHER & ASSOCIATES PLLC
25                                                           1848 WESTLAKE AVENUE N, SUITE 100
                                                                      SEATTLE, WA 98109
                                                              P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-01175-MJP Document 3 Filed 07/29/19 Page 2 of 2



 1   Travelers Companies, Inc. is the only publicly held company in the corporate family. No

 2   individual or corporation owns 10% or more of the stock of The Travelers Companies, Inc.

 3          The Phoenix Insurance Company is 100% owned by The Travelers Indemnity

 4   Company, which is 100% owned by Travelers Insurance Group Holdings, Inc., which is 100%

 5   owned by Travelers Property Casualty Corp., which is 100% owned by The Travelers

 6   Companies, Inc. The Travelers Companies, Inc. is the only publicly held company in the

 7   corporate family.   No individual or corporation owns 10% or more of the stock of The

 8   Travelers Companies, Inc.

 9          DATED this 29th day of July, 2019.

10                                                  LETHER & ASSOCIATES, PLLC

11                                                  s/ Thomas Lether
                                                    s/ Eric Neal
12                                                  Thomas Lether, WSBA #18089
                                                    Eric J. Neal, WSBA#31863
13                                                  1848 Westlake Ave N., Suite 100
                                                    Seattle, WA 98109
14                                                  P: 206-467-5444 / F: 206-467-5544
                                                    eneal@letherlaw.com
15                                                  tlether@letherlaw.com
                                                    Counsel for Travelers Property Casualty
16                                                  Company of America and The Phoenix
                                                    Insurance Company
17

18

19

20

21

22

23

24
     CORPORATE DISCLOSURE STATEMENT – 2                            LETHER & ASSOCIATES PLLC
25                                                             1848 WESTLAKE AVENUE N, SUITE 100
                                                                        SEATTLE, WA 98109
                                                                P: (206) 467-5444 F: (206) 467-5544
